—Order, Supreme Court, New York County (Joan Madden, J.), entered March 25, 1999, which granted defendant Goldberg’s cross-motion to transfer venue to Nassau County, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and the cross-motion denied.
The vague and conclusory allegations offered in support of defendant Goldberg’s cross-motion were insufficient to warrant a change of venue. We note in this regard that, among other deficiencies, defendant’s submissions failed to identify a single non-party witness who has expressed any inconvenience in having to testify in New York County (compare, Lloyd v National Propane Corp., 271 AD2d 202). Nor did defendant indicate the home or work addresses of the various witnesses. Accordingly, Supreme Court erred in granting the cross mo*346tion. Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Friedman, JJ.